     Case 2:19-cv-10766-GGG-MBN Document 119-7 Filed 06/15/20 Page 1 of 11




                                 UNITED STATES DISTRICT COURT

                                EASTERN DISTRICT OF LOUISIANA

    SHANNON REEVES                                                  CIVIL ACTION NO. 19-10766
    VERSUS                                                          SECTION “T”
                                                                    JUDGE GUIDRY
    CITY OF NEW ORLEANS, ET AL.
                                                                    MAG. DIV. (5)
                                                                    MAGISTRATE JUDGE NORTH


    CITY OF NEW ORLEANS’ FIRST SUPPLEMENTAL RESPONSES TO FIRST SET
       OF INTERROGATORIES AND FIRST REQUEST FOR PRODUCTION OF
                 DOCUMENTS PROPOUNDED BY PLAINTIFF

         Defendant, the City of New Orleans (the “City’), appears through undersigned counsel,

without waiving and expressly maintaining any and all rights, objections, claims, privileges or

defenses, including but not limited to the pending motions to dismiss, pursuant Rules 26, 33 and

34 of the Federal Rules of Civil Procedure, submits the following First Supplemental Responses

and Objections to Plaintiff’s First Set of Interrogatories and First Request for Production of

Documents propounded by Plaintiff, Shannon Reeves.1

                FIRST SUPPLEMENTAL RESPONSE TO INTERROGATORIES

INTERROGATORY NO. 2: Please provide whether the City ever provided accommodation to

Plaintiff with regard to her claim of disability. If you answer no, you need not answer the

additional information, to-wit: A. Reason for accommodation; B. Description of accommodation;

C. Date(s) of accommodation; D. Person who made the decision to provide any accommodation.

RESPONSE TO INTERROGATORY NO. 2:




1
     Defendant, the City of New Orleans, experienced a Ransomware attack on the morning of December 13, 2019
     which may impact the Defendant’s ability to fully respond to Plaintiff’s First Set of Interrogatories and First
     Request for Production of Documents at this time. Defendant reserves the right to amend and supplement its

                                                                      PLAINTIFF'S EXHIBIT 7
     responses as it discovers additional information.




PD.28868722.2
   Case 2:19-cv-10766-GGG-MBN Document 119-7 Filed 06/15/20 Page 2 of 11




        Defendant objects to the interrogatory on the basis that it is vague, undefined, and calls for

a legal conclusion. Specifically, the terms “accommodation” and “claim of disability” as used in

the interrogatory are undefined and unspecified and may be interpreted to have many different

meanings.

        Defendant also objects to the interrogatory because it is argumentative and both assumes

various facts. Also, the interrogatory presumes that Plaintiff has a “disability” under the

Americans with Disabilities Act (“ADA”) during the relevant time frame and that she satisfied the

legal requirements for an accommodation from the City.

        Defendant also objects to the interrogatory on the basis that it is overbroad in time and

scope because it is not limited to the time frame relevant to this case (2014-2018) and Plaintiff was

employed by the City for over 15 years.

        Finally, Defendant objects to the interrogatory because the information sought in the

interrogatory is also known to and in the possession, custody, or control of Plaintiff, as evidenced

by Plaintiff’s own allegations contained in Plaintiff’s Original and Amended Complaints and by

Plaintiff’s Amended Initial Disclosures.

        Subject to the foregoing objections and without waiving same, pursuant to Fed. R. Civ. P.

33(d), Defendant will produce non-privileged, responsive documents pursuant to the Court’s

Protective Order that will govern the exchange of confidential information between the parties in

this matter.

        Defendant expressly reserves the right to supplement and/or amend its response to this

interrogatory.

FIRST SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 2:




                                                -2-
PD.28868722.2
   Case 2:19-cv-10766-GGG-MBN Document 119-7 Filed 06/15/20 Page 3 of 11




        Subject to Defendant’s original objections to Interrogatory No. 2, and without waiving

same, pursuant to Fed. R. Civ. P. 33(d), please see documents bates-numbered CITY_000081-

914; CITY_000986-1020.

     FIRST SUPPLEMENTAL RESPONSE TO REQUEST FOR PRODUCTION OF
                            DOCUMENTS

REQUEST NO. 1: Please produce the employment files for the following persons, including

each person’s disciplinary file, employee evaluations, any and all complaints directed against each

during their employment with the city, and current employment status, to-wit: (a) Rhett Charles;

(b) Jenerio Sanders; (b) Rannie Mushatt; (c) Walter Powers; (d) Arlinda Westbrook; (e) Raymond

Burkart, Sr.; (f) Michael Harrison; (g) Shannon Reeves.

RESPONSE TO REQUEST NO. 1:

        Defendant objects to the request on the basis that it seeks documents that are neither

relevant to any party’s claim or defense nor proportional to the needs of the case because it seeks,

among other things, personnel records from broad range of time concerning the Individual

Defendants, and seeks highly confidential employment and other information that is highly

invasive to the rights of these individuals and seeks information that is not relevant or proportional

to the needs of the case. Defendant objects to this request on the basis that it is premature in light

of the pending Motion to Dismiss Complaint (R. Doc. 27) and Motion to Dismiss First Amended

Complaint (R. Doc. 78). Specifically, Defendant maintains that Plaintiff has not stated any claims

against these individual defendants in the Complaint or the First Amended Complaint, such that

they are not proper parties to the Complaint or First Amended Complaint. Plaintiff has conceded

that all claims against the Individual Defendants under Title VII and the ADA should be dismissed.

Plaintiff’s remaining claim against the Individual Defendants under Section 1983 do not expressly

assert that Plaintiff is suing these Individual Defendants in their individual capacities. To the



                                                -3-
PD.28868722.2
   Case 2:19-cv-10766-GGG-MBN Document 119-7 Filed 06/15/20 Page 4 of 11




extent that these individual defendants are being sued in their individual capacities, they are

protected by the doctrine of qualified immunity. To the extent Plaintiff is suing the Individual

Defendants in their official capacities as current or former public officials of the City, it is deemed

to be a suit against the City and therefore redundant and subject to dismissal.

        Defendant also objects to the request on the basis that it is vague. Specifically, the terms

“employment files,” “disciplinary file,” and “complaints” as used in the request are undefined and

unspecified and may be interpreted to have many different meanings.

        Defendant also objects to the request on the basis that it is overbroad in time and scope

because it is not limited to the time frame relevant to this case (2014-2018) and Plaintiff was

employed by the City for over 15 years. Defendant also objects to the request on the basis that it

is overbroad in scope because it seeks documents concerning “any and all complaints directed

against” the identified Individual Defendants who are not Plaintiff and this case is brought on an

individual, not collective, basis and asserts claims under the ADA, Title VII, and Section 1983.

        As to Plaintiff, subject to the foregoing objections and without waiving same, Defendant

reserves the right to supplement and/or amend its response to this request. Defendant will produce

non-privileged, responsive documents pursuant to the Court’s Protective Order that will govern

the exchange of confidential information between the parties in this matter.

FIRST SUPPLEMENTAL RESPONSE TO REQUEST NO. 1:

        Subject to Defendant’s original objections to Request No. 1, and without waiving same,

please see documents bates-numbered CITY_000081- 914; CITY_000986-1020.

REQUEST NO. 3: Please produce a copy of the New Orleans Police Department’s Disciplinary

Matrix between the years 2010-2020.

RESPONSE TO REQUEST NO. 3:




                                                 -4-
PD.28868722.2
   Case 2:19-cv-10766-GGG-MBN Document 119-7 Filed 06/15/20 Page 5 of 11




        Defendant objects to the request on the basis that it seeks documents that are neither

relevant to any party’s claim or defense nor proportional to the needs of the case.

        Defendant objects to the request on the basis that it is vague. Specifically, the term

“Disciplinary Matrix” as used in the request is undefined and unspecified and may be interpreted

to have many different meanings.

        Defendant also objects to the request on the basis that it is overbroad because it is not

limited to the time frame relevant to this case (2014-2018).

        Subject to the foregoing objections and without waiving same, see documents bates-

numbered CITY 000006-29. Defendant reserves the right to supplement and/or amend its response

to this request.

FIRST SUPPLEMENTAL RESPONSE TO REQUEST NO. 3:

        Subject to Defendant’s original objections to Request No. 3, and without waiving same,

please see documents bates-numbered CITY_000915-961; CITY_001052-1089.

REQUEST NO. 4: Please produce a copy of the New Orleans Police Department’s Sexual

Harassment Policy for the years 2010-2020.

RESPONSE TO REQUEST NO. 4:

        Defendant objects to the request on the basis that it is overbroad because it is not limited

to the time frame relevant to this case (2014-2018).

        Defendant also objects to the request on the basis that the information sought by Plaintiff

in this request is, or should be, in the possession, custody, and/or control, as reflected by Plaintiff’s

Amended Disclosures.




                                                  -5-
PD.28868722.2
   Case 2:19-cv-10766-GGG-MBN Document 119-7 Filed 06/15/20 Page 6 of 11




        Subject to the foregoing objections and without waiving same, see documents bates-

numbered CITY 000030-61. Defendant reserves the right to supplement and/or amend its response

to this request.

FIRST SUPPLEMENTAL RESPONSE TO REQUEST NO. 4:

        Subject to Defendant’s original objections to Request No. 4, and without waiving same,

please also see documents bates-numbered CITY_001090-13159.

REQUEST NO. 6: Please produce a copy of the New Orleans Police Department’s policy with

regard to disabilities and accommodation of employees from the year 2010-2020.

RESPONSE TO REQUEST NO. 6:

        Defendant objects to the request on the basis that it is overbroad because it is not limited

to the time frame relevant to this case (2014-2018).

        Defendant also objects to the request on the basis that the information sought by Plaintiff

in this request is, or should be, in the possession, custody, and/or control, as reflected by Plaintiff’s

Amended Disclosures.

        Subject to the foregoing objections and without waiving same, see documents bates-

numbered CITY 000030-49; 62-80. Defendant reserves the right to supplement and/or amend its

response to this request.

FIRST SUPPLEMENTAL RESPONSE TO REQUEST NO. 6:

        Subject to Defendant’s original objections to Request No. 6, and without waiving same,

please also see documents bates-numbered CITY_001090-13159.

REQUEST NO. 7: Please produce a copy of any and all complaints of sexual discrimination and

sexual harassment received by you [City of New Orleans] from Plaintiff during the course of her

employment with the Defendant.




                                                  -6-
PD.28868722.2
   Case 2:19-cv-10766-GGG-MBN Document 119-7 Filed 06/15/20 Page 7 of 11




RESPONSE TO REQUEST NO. 7:

        Defendant objects to the request on the basis that it is vague. Specifically, the term

“complaints” as used in the request is undefined and unspecified and may be interpreted to have

many different meanings.

        Defendant also objects to the request on the basis that it is overbroad because it is not

limited to the time frame relevant to this case (2014-2018).

        Finally, Defendant objects to the request on the basis that the information sought by

Plaintiff in this request is, or should be, in the possession, custody, and/or control, as reflected by

Plaintiff’s Amended Disclosures.

        Subject to the foregoing objections and without waiving same, Defendant reserves the right

to supplement and/or amend its response to this request.

FIRST SUPPLEMENTAL RESPONSE TO REQUEST NO. 7:

        Subject to Defendant’s original objections to Request No. 7, and without waiving same,

please also see documents bates-numbered CITY_000081- 914; CITY_000986-1020.

REQUEST NO. 8: Please produce a copy of any and all request for accommodation submitted

to you by Plaintiff and/or any representative of Plaintiff [doctor/lawyer, etc.] during the course of

Plaintiff’s employment with the City.

RESPONSE TO REQUEST NO. 8:

        Defendant also objects to the request on the basis that it is vague, undefined, and calls for

a legal conclusion. Specifically, the term “request for accommodation” as used in the request is

undefined and unspecified and may be interpreted to have many different meanings.

        Defendant also objects to the request on the basis that it is overbroad because it is not

limited to the time frame relevant to this case (2014-2018).




                                                 -7-
PD.28868722.2
   Case 2:19-cv-10766-GGG-MBN Document 119-7 Filed 06/15/20 Page 8 of 11




        Finally, Defendant objects to the request on the basis that the information sought by

Plaintiff in this request is, or should be, in the possession, custody, and/or control, as reflected by

Plaintiff’s Amended Disclosures.

        Subject to the foregoing objections and without waiving same, Defendant reserves the right

to supplement and/or amend its response to this request.

FIRST SUPPLEMENTAL RESPONSE TO REQUEST NO. 8:

        Subject to Defendant’s original objections to Request No. 8, and without waiving same,

please also see documents bates-numbered CITY_000081- 914; CITY_000986-1020.

REQUEST NO. 15: Please produce a copy of the Department’s Policy and Procedures Manual

for the years 2015-2020.

RESPONSE TO REQUEST NO. 15:

        Defendant objects to the request on the basis that it is overbroad because it is not limited

to the time frame relevant to this case (2014-2018).

        Defendant also objects to the request on the basis that the information sought by Plaintiff

in this request is, or should be, in the possession, custody, and/or control, as reflected by Plaintiff’s

Amended Disclosures.

        Subject to the foregoing objections and without waiving same, Defendant reserves the right

to supplement and/or amend its response to this request.

FIRST SUPPLEMENTAL RESPONSE TO REQUEST NO. 15:

        Defendant objects to the request on the basis that it seeks documents that are neither

relevant to any party’s claim or defense nor proportional to the needs of the case.

        Defendant objects to the request on the basis that it is overbroad because it is not limited

to the time frame relevant to this case (2014-2018).




                                                  -8-
PD.28868722.2
   Case 2:19-cv-10766-GGG-MBN Document 119-7 Filed 06/15/20 Page 9 of 11




        Defendant also objects to the request on the basis that the information sought by Plaintiff

in this request is, or should be, in the possession, custody, and/or control, as reflected by Plaintiff’s

Amended Disclosures.

        Subject to the foregoing objections, and without waiving same, please also see documents

bates-numbered CITY_001090-13159.

REQUEST NO. 17: Please produce the compensation pay schedule for police officers with the

Department from the year of Plaintiff’s hire to present.

RESPONSE TO REQUEST NO. 17:

        Defendant objects to the request on the basis that it seeks documents that are neither

relevant to any party’s claim or defense nor proportional to the needs of the case.

        Defendant also objects to the request on the basis that it is vague. Specifically, the term

“compensation pay schedule” as used in the request is undefined and unspecified and may be

interpreted to have many different meanings.

        Defendant also objects to the request on the basis that it is overbroad because it is not

limited to the time frame relevant to this case (2014-2018).

        Finally, Defendant objects to the request on the basis that the information sought by

Plaintiff in this request is, or should be, in the possession, custody, and/or control, as reflected by

Plaintiff’s Amended Disclosures.

        Subject to the foregoing objections and without waiving same, Defendant reserves the right

to supplement and/or amend its response to this request.

FIRST SUPPLEMENTAL RESPONSE TO REQUEST NO. 17:

        Subject to Defendant’s original objections to Request No. 17, and without waiving same,

please also see documents bates-numbered CITY_001020-1051.




                                                  -9-
PD.28868722.2
   Case 2:19-cv-10766-GGG-MBN Document 119-7 Filed 06/15/20 Page 10 of 11




                                 Respectfully submitted,

                                 PHELPS DUNBAR LLP

                                 BY:        /s/ Kim M. Boyle
                                            KIM M. BOYLE (#18133)
                                            BRANDON DAVIS (#29823)
                                            REBECCA SHA (#35317)
                                            365 Canal Street • Suite 2000
                                            New Orleans, Louisiana 70130-6534
                                            Telephone: (504) 566-1311
                                            Telecopier: (504) 568-9130
                                            kim.boyle@phelps.com
                                            brandon.davis@phelps.com
                                            rebecca.sha@phelps.com

                                 ATTORNEYS FOR DEFENDANTS THE CITY
                                 OF NEW ORLEANS, PAUL NOEL, ARLINDA
                                 WESTBROOK, JENERIO SANDERS,
                                 WALTER POWERS, RANNIE MUSHATT,
                                 AND MICHAEL HARRISON




                                   - 10 -
PD.28868722.2
   Case 2:19-cv-10766-GGG-MBN Document 119-7 Filed 06/15/20 Page 11 of 11




                                CERTIFICATE OF SERVICE

        This will certify the City of New Orleans First Supplemental Responses to Plaintiff’s First

Set of Interrogatories and Requests for Production was forwarded to all counsel of record by

electronic transmission, on this the ____ day of June, 2020, to-wit:

        Ellyn J. Clevenger (#32395)                William L. Goode
        Wendy Manard (#29622)                      The Goode Law Firm, LLC
        1100 Poydras Street Suite 2610             P. O. Box 3366
        New Orleans, Louisiana 70163               Lafayette, Louisiana 70501
        ellynclevenger@gmail.com                   bill@goodelawyer.com

        Eric Hessler                               Raymond C. Burkart, Jr. (#3673)
        Attorney At Law                            321 North Florida #104
        2802 Tulane Avenue                         Covington, Louisiana 70433
        New Orleans, Louisiana 70119               burkhartr@bellsouth.net
        hessler.law@gmail.com




                                                         /s/ Kim M. Boyle
                                                       KIM M. BOYLE (#18133)
                                                       BRANDON DAVIS (#29823)
                                                       REBECCA SHA (#35317)




                                              - 11 -
PD.28868722.2
